OFFICE OF
                                                                               APPELLATE COUFITS

                                                                                   FEB 1'2 2015
                                STATE OF MINNESOTA

                                 IN SUPREME COURT
                                                                                   FILED
                                        A14-2158


In re Petition for Disciplinary Action against
Shannon M. Fitzpatrick, a Minnesota Attorney,
Registration No. 345349.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Shannon M. Fitzpatrick committed

professional misconduct, namely, that while on disciplinary probation, respondent cut

and pasted a client's signature from another document to a stipulation for an order, with

that client's knowledge, notarized the signature, and filed the document with the district

court, in violation ofMinn. R. Prof. Conduct 8.4(c) and (d).

       Respondent waived her procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), and unconditionally admitted the allegations of the

petition.   In a stipulation for discipline, the parties jointly recommended that the

appropriate discipline is a 30-day suspension and 2 years of probation. After filing the

stipulation for discipline, respondent asked the court to make her suspension retroactive

to January 1, 2015, or in the alternative, to impose a 30-day stayed suspension.

       The court has independently reviewed the file and will impose the disposition

recommended in the stipulation for discipline.



                                             1
      Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       l.     Respondent Shannon M. Fitzpatrick is suspended from the practice of law

for a minimum of30 days, effective the date of the filing of this order;

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals);

       3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR;

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of Appellate

Courts and serves upon the Director an affidavit establishing that she is current in

continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and

has complied with any other conditions for reinstatement imposed by the court;

       5.     Within 1 year of the date of the filing of this order, respondent shall file

with the Clerk of Appellate Courts and serve upon the Director proof of successful

completion of the professional responsibility portion of the state bar examination. Failure

to timely file the required documentation shall result in automatic re-suspension, as

provided in Rule 18(e )(3 ), RLPR; and

       6.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by the due date.

                                             2
Respondent shall provide the Director with a current mailing address and
shall immediately notifY the Director of any change of address.
Respondent shall cooperate with the Director's investigation of any
allegations of unprofessional conduct that may come to the Director's
attention. Upon the Director's request, respondent shall authorize the
release of information and documentation to verifY compliance with the
terms of this probation; and

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct.

Dated: February 12, 2015

                                       BY THE COURT:




                                       Associate Justice




                                   3